Citation Nr: 0303260	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-12 549	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for coral infections of 
the toes.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right hip and leg 
condition on a secondary basis.  

6.  Entitlement to a compensable rating for status 
postoperative herniorrhaphies.  

7.  Entitlement to a compensable rating for residuals of 
scars for hydrocelectomies, epididymitis and a left 
varicocelectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his nephew


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from December 1942 to 
June 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a hearing at the RO 
in September 1999 in connection with his appeal.  The Board 
remanded the appeal to the RO in November 2000 for 
evidentiary development consisting of identification and 
procurement of additional medical evidence to support the 
veteran's claims.  The case has been returned to the Board 
for further review on appeal.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not yet 
ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, only days 
after the Board's remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the claimant and representative, and enhanced VA's 
duty to assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

This matter arises from an appeal filed by the veteran from 
the denial of several service connection and increased rating 
claims by a rating decision rendered in January 1999, before 
the effective date of the VCAA.  However, the record shows 
that while the case was in remand status at the RO, the RO 
did not reference or discuss the VCAA in any way in 
developing and readjudicating the veteran's claims.  In 
particular, the RO has not provided notice to the claimant 
and his representative of the requirements of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed the extent to which the VCAA was 
satisfied.  See Quartuccio v. Principi, 16 Vet. App 83 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

On further review of the merits of the appeal, the 
development undertaken pursuant to the VCAA should include, 
but obviously not be limited to, a current VA examination to 
ascertain the diagnosis and etiology of the veteran's back 
disability in accordance with the specifications set forth 
below.  

The case is therefore remanded to the RO for the following 
actions:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA.  

2.  The veteran should be scheduled for 
an examination by an orthopedist for the 
purpose of obtaining an opinion as to the 
current diagnosis and etiology of the 
back disability at issue.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination and that the examiner 
acknowledge in the report that such 
review was conducted.  

The veteran's service medical records 
show that complaints of back pain were 
noted in January 1945 and that an X-ray 
was ordered, the results of which do not 
appear to be on file.  The veteran 
contends that he has had back pain ever 
since service, and postservice VA medical 
records show that he complained of back 
pain on various occasions during the 
years after separation (See reports of VA 
examination dated in April 1948, November 
1950 and November 1957).  Osteoarthritic 
changes at L5-S1 are shown in recent X-
rays.  The veteran appears to believe 
that his back problems may be related to 
spinal taps from surgery performed in 
service.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a statement of the 
basis for the conclusions reached:  

(a)  What is the precise 
diagnosis of current back 
pathology?  

(b)  Is it more likely than 
not, as likely as not, or less 
likely than not that the 
veteran's current back 
disorder had its onset during 
service or is in any way 
related to service?  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion as to the merits of the case or 
the disposition ultimately warranted in the veteran's appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




